DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 28-45) in the reply filed on 3/28/22 without traverse is acknowledged.  Claims 46-54 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the nitrogen enriched stream from the high pressure column as described in the specification.  Further, the drawings fail to show the claimed condenser evaporator and how it interacts with the high pressure column.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 28-45 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 28, the recitation, “disposed at the bottom of the second column” is indefinite for lacking proper antecedent basis.
	In regard to claim 34, the recitation, “the nitrogen water tower” is indefinite for lacking proper antecedent basis.
	In regard to claim 35, the recitation, “the flow of the warmed first nitrogen-enriched stream” lacks proper antecedent basis for “the flow”.
	The recitation, “the flow of the warmed second nitrogen-enriched stream” lacks proper antecedent basis for “the flow”.
	In regard to claim 38, the recitation, “the flow balance” lacks proper antecedent basis.
	In regard to claim 40, the recitation, “the flow to the further entity” is indefinite for lacking proper antecedent basis and it is unclear what flow is being referenced.
	In regard to claim 42, the recitation, “the operating pressure” lacks proper antecedent basis.
	The recitation, “both of which” is indefinite as it is not clear what is being referenced.
	In regard to claim 43, the recitation, “the pressure drop across the passage” lacks proper antecedent basis for either recitation.
	The recitation, “the passage for the first nitrogen-enriched stream” lacks proper antecedent basis.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 28-38, 40, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2011/0192194) in view of Golubev (US 2018/0347900).
	In regard to claim(s) 28, 29, 32, 44, 45, Howard teaches a process of separating air comprising: 
a) passing a feed air stream (10) sequentially through a main air compressor (12), an air pre-cooling unit (14) and an air purification unit (16) to produce a main feed air stream (17), further compressing part (at least part of 22) of the main feed air stream (17) in a booster air compressor (at least 20) to form a boosted pressure air stream (from 20) having a higher pressure and a higher temperature than the main feed air stream (per compression); 
b) cooling another part (at least part of 18) of the main feed air stream (17) in a low-pressure heat exchanger (29) through indirect heat exchange with a first nitrogen-enriched stream (71, part of 70) produced in an air rectification unit (34, 38, 36) comprising a first column (36), a second column (38) and a condenser evaporator (50) disposed at a bottom of the second column (38), wherein the first column (36) is operated at a higher pressure than the second column (38) (para. 23), thereby producing a first feed air stream (10) for feeding into the air rectification unit (34, 38, 36); 
c) partially cooling at least part (98, 103) of the boosted pressure air stream (from 20) in a high-pressure heat exchanger (26) through indirect heat exchange with a pumped oxygen liquid (80) and a second nitrogen-enriched stream (72, part of 70) produced in the air rectification unit (34, 36, 38), followed by expansion in a first expander (104) before feeding into the air rectification unit (34, 36, 38) as a second feed air stream (105); 
d) cooling a second part (24) of the boosted pressure air stream (from 20) in the high-pressure heat exchanger (26) through indirect heat exchange with the pumped oxygen liquid (80) and the second nitrogen-enriched stream (72, part of 70) to produce a third feed air stream (30), followed by expansion in a second expander (40) to produce an expanded third feed air stream (30 after 40) for feeding into the air rectification unit (34, 36, 38). 
Howard teaches a warmed second nitrogen-enriched stream (94) formed after passing the second nitrogen-enriched stream (72) through the high-pressure heat exchanger (26) and a warmed first nitrogen-enriched stream (73) formed after passing the first nitrogen-enriched stream (part of 70) through the low-pressure heat exchanger (28).  
Further, Howard teaches the limitations of claim 29, Howard teaches that the first and the second nitrogen-enriched streams (71, 72) are divided from a same nitrogen-enriched gaseous stream (70) withdrawn from the second column (38).  
Further, Howard teaches the limitations of claim 44, Howard teaches that the boosted pressure air stream (from 20) is cooled so through indirect heat exchange with a pumped nitrogen liquid (92) in the high-pressure heat exchanger (26).
Further, Howard teaches the limitations of claim 45, Howard teaches that the main feed air stream (10) is cooled also through indirect heat exchange with a gaseous nitrogen product (84) in the low-pressure heat exchanger (28).
Howard does not explicitly teach the claim language of “e)” entirely and specifically does not teach introducing the warmed second nitrogen-enriched stream (94) formed after passing the second nitrogen-enriched stream (72) through the high-pressure heat exchanger (26) into a regeneration gas heater and the air purification unit (16) for regeneration and introducing the warmed first nitrogen-enriched stream (73) formed after passing the first nitrogen-enriched stream (part of 70) through the low-pressure heat exchanger (28) into a further entity (comprising a nitrogen water tower); wherein the warmed first nitrogen-enriched stream (73) and the warmed second nitrogen-enriched stream (74) are in flow communication and the warmed second nitrogen-enriched stream is of a higher temperature compared to the warmed first nitrogen-enriched stream.  
However, Howard does at least teach using nitrogen streams for regeneration of air purification units (see the passing of the second nitrogen-enriched stream (72) through the high-pressure heat exchanger (26) into the air purification unit (16)).  
Further, Golubev teaches introducing a warmed second nitrogen-enriched stream (at least part of p through 20) formed after passing a second nitrogen-enriched stream (part of p) through a portion of a main heat exchanger (9) into a regeneration gas heater (20) and the air purification unit (5) for regeneration and introducing a warmed first nitrogen-enriched stream (part of p to A) formed after passing a first nitrogen-enriched stream (part of p to 9) through a portion of a main heat exchanger (9) into a further entity (4, 3) comprising a nitrogen water tower (4); wherein the warmed first nitrogen-enriched stream (part of p to A) and the warmed second nitrogen-enriched stream (part of p through 20) are in flow communication (have fluid connected lines) and the warmed second nitrogen-enriched stream (part of p through 20) is of a higher temperature compared to the warmed first nitrogen-enriched stream (at least per regenerator heating).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the first and the second nitrogen streams of Howard to be fluidly connected and provided to assist with regeneration and air cooling as taught by Golubev and as detailed above, for the purpose of making gainful use of the first and the second nitrogen enriched streams in a manner that permits flexible control of the amount and pressure of the streams to ensure the greatest efficiency for the situation at hand.  By this modification it is noted that the method of Howard would comprise introducing the warmed second nitrogen-enriched stream (74) formed after passing the second nitrogen-enriched stream (72) through the high-pressure heat exchanger (26) into a regeneration gas heater (20-Golubev) and the air purification unit (16-Howard, 5-Golubev) for regeneration (of the air purifier) and introducing the warmed first nitrogen-enriched stream (73) formed after passing the first nitrogen-enriched stream (71) through the low-pressure heat exchanger (28) into a further entity (4, 3) comprising a nitrogen water tower (4); wherein the warmed first nitrogen-enriched stream (73) and the warmed second nitrogen-enriched stream (74) are in flow communication and the warmed second nitrogen-enriched stream (74) is of a higher temperature compared to the warmed first nitrogen-enriched stream (73 per heating with 20 of Golubev).  
In regard to claim(s) 30, 31, Howard, as modified, does not appear to explicitly state that the warmed second nitrogen-enriched stream (74) is 10C warmer than the warmed first nitrogen-enriched stream (73).  However, it is considered that the temperature of the warmed second nitrogen-enriched stream (74) is a result effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is the temperature of the stream being higher requiring greater heat of regeneration (by heater 20 from Golubev), and vice versa.  Therefore, since the general conditions of the claim, i.e., the streams being provided to the air purifier (5) and the further entity (3, 4) were disclosed in Golubev, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide the second nitrogen enriched stream (74) to be 10 C warmer than the first nitrogen enriched stream (73) to provide the desired temperature and amount of heating for the situation at hand. 
In regard to claim(s) 33, 35, Howard, as modified, teaches that the warmed first nitrogen-enriched stream (73-Howard) and the warmed second nitrogen-enriched stream (74-Howard) are in flow communication through a conjoint section (see Golubev lines connecting 20, 5, and 4); the conjoint section (lines connecting 20, 5, and 4) intersects with a flow of the warmed first nitrogen-enriched stream (Howard-73) at a first connection point (see Golubev after A and valve) disposed between the low-pressure heat exchanger (Howard - 28) and the further entity (3, 4) and interconnects with a flow of the warmed second nitrogen-enriched stream (Howard-74) at a second connection point (see Golubev connection part of p to 20 and connection to valve near A) disposed between the high-pressure heat exchanger (26) and the regeneration gas heater (Golubev - 20).  
	In regard to claim 34, Howard, as modified, teaches that the air pre-cooling unit (Golubev 3, 4) comprises an air cooler (3) and the nitrogen water tower (4).
	In regard to claim 36, Howard, as modified, teaches that part of the warmed first nitrogen-enriched stream (Howard 73) is introduced into the air purification unit (Golubev 5) for regeneration through the conjoint section (Golubev, lines connecting 20, 5, and 4).
	In regard to claim 37, Howard, as modified, teaches that part of the warmed second nitrogen-enriched stream (74) is combined with the warmed first nitrogen-enriched stream (73) through the conjoint section (Golubev- lines connecting 20, 5, and 4) before being fed into the further entity (Golubev 3, 4).  
	In regard to claim 38, Howard, as modified, teaches that a flow balance of the first nitrogen-enriched stream (71) to the second nitrogen-enriched stream (72) is regulated by a first valve (Golubev - valve near 20) between the high-pressure heat exchanger (Howard-26) and the second connection point (Golubev connection part of p to 20 and connection to valve near A).
In regard to claim 40, Howard, as modified, teaches that a flow to the further entity (3, 4) is regulated by a second valve (see valve near 20) disposed between the first connection point (Golubev connection near A) and the further entity (3, 4).  
	In regard to claim 43, Howard, as modified, teaches most of the claim limitations but does not explicitly teach that a pressure drop across a passage for the second nitrogen-enriched stream (72) in the high-pressure heat exchanger (26) is at least 20 mbar less than across a passage for the first nitrogen-enriched stream (71) in the low-pressure heat exchanger (28).  However, it is routine to design heat exchanger passages to have more or less pressure drop depending on the heat exchange demands of the heat exchanger and the flow demands for where the fluid is sent to after the heat exchanger.  Additionally, those of ordinary skill in the art would be able to determine, through routine experimentation, the pressure drop in each heat exchanger that would provide the desired heat exchange and still provide the flow conditions desired after heat exchange.  Therefore it would have been obvious to a person of ordinary skill in the art to modify the passage for the second nitrogen-enriched stream (72) in the high pressure heat exchanger to have a greater pressure drop (by more than 20 mbar) than the passage for the first nitrogen-enriched stream (71) in the low pressure heat exchanger for the purpose of providing the desired flow and pressure conditions in the heat exchangers and after the heat exchangers.

Allowable Subject Matter
Claims 39, 41, 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 12, 2022